Case 1:21-cv-05633-LAK Document 1-3 Filed 06/29/21 Page 1 of 10




          EXHIBIT A
FILED: BRONX COUNTY CLERK 01/29/2021 02:44 PM                                                    INDEX NO. 801397/2021E
NYSCEF DOC. NO. 1Case 1:21-cv-05633-LAK Document 1-3 Filed 06/29/21 Page 2 of 10NYSCEF: 01/29/2021
                                                                     RECEIVED




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF BRONX
          --------------------------------------------------------------------X
          BARTOSZ GORZKO,                                                         Index No.:
                                                                                  Date Filed:
                                                     Plaintiff,                   Plaintiff Designates:
                                                                                  Bronx County
                                                                                  Basis of Venue:
                           -against-                                              Plaintiff’s Residence


         BJ’S WHOLESALE CLUB, INC.,
         BJ’S WHOLESALE CLUB PELHAM MANOR and                                     SUMMONS
         BJ'S WHOLESALE CLUB HOLDINGS, INC.,
                                                                                  Plaintiff’s Residence:
                                                                                  152 Tier Street
                                                                                  Bronx, New York
                                                                                  County of: Bronx
                                                     Defendants.
         --------------------------------------------------------------------X
         To the above named Defendant:

                 YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve a
         copy of your answer, or, if the complaint is not served with this summons, to serve a notice of
         appearance, on the Plaintiff's Attorney(s) within 20 days after the service of this summons,
         exclusive of the day of service (or within 30 days after the service is complete if this summons is
         not personally delivered to you within the State of New York); and in case of your failure to
         appear or answer, judgment will be taken against you by default for the relief demanded herein.

         Dated: South Ozone Park, New York
                January 28, 2021


                                                              ABRAHAM AND ABRAHAM
                                                              Attorneys and Counselors at Law, LLC
                                                              Attorneys for Plaintiff
                                                              130-22 Rockaway Blvd.
                                                              South Ozone Park, NY 11420
                                                              718-848-3165




                                                              1 of 9
FILED: BRONX COUNTY CLERK 01/29/2021 02:44 PM                               INDEX NO. 801397/2021E
NYSCEF DOC. NO. 1Case 1:21-cv-05633-LAK Document 1-3 Filed 06/29/21 Page 3 of 10NYSCEF: 01/29/2021
                                                                     RECEIVED




          DEFENDANTS’ ADDRESSES:

          BJ’S WHOLESALE CLUB, INC.
          C/O C T Corporation System
          111 Eighth Avenue
          New York, New York, 10011

          BJ’S WHOLESALE CLUB PELHAM MANOR
          825 Pelham Pkwy.
          Pelham, NY 10803

          BJ'S WHOLESALE CLUB HOLDINGS, INC.
          CT Corporation System
          111 Eighth Avenue
          New York, New York, 10011




                                              2 of 9
FILED: BRONX COUNTY CLERK 01/29/2021 02:44 PM                                                  INDEX NO. 801397/2021E
NYSCEF DOC. NO. 1Case 1:21-cv-05633-LAK Document 1-3 Filed 06/29/21 Page 4 of 10NYSCEF: 01/29/2021
                                                                     RECEIVED




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF BRONX
          ----------------------------------------------------------------------X
          BARTOSZ GORZKO,

                                                     Plaintiff,                     VERIFIED COMPLAINT

                           -against-                                                Index#:

         BJ’S WHOLESALE CLUB, INC.,
         BJ’S WHOLESALE CLUB PELHAM MANOR and
         BJ'S WHOLESALE CLUB HOLDINGS, INC.,

                                                     Defendants.
         ----------------------------------------------------------------------X

                  The Plaintiff, through his attorneys Abraham and Abraham Attorneys and Counselors at

         Law, LLC, respectfully alleges at all times mentioned herein upon information and belief that:

                                           FOR A FIRST CAUSE OF ACTION:

                  1.       The Plaintiff, BARTOSZ GORZKO was and still is a resident of the County of

                           Bronx, the City and State of New York.

                  2.       The Defendant, BJ’S WHOLESALE CLUB, INC. was and still is a foreign

                           business corporation duly organized and existing under and by virtue of the laws of

                           the State of New York.

                  3.       The Defendant, BJ’S WHOLESALE CLUB PELHAM MANOR was and still is a

                           domestic business corporation duly organized and existing under and by virtue of

                           the laws of the State of New York.

                  4.       The Defendant, BJ'S WHOLESALE CLUB HOLDINGS, INC. was and still is a

                           foreign business corporation duly organized and existing under and by virtue of the

                           laws of the State of New York.

                  5.       At all times hereinafter mentioned, the Defendants owned a certain business,




                                                              3 of 9
FILED: BRONX COUNTY CLERK 01/29/2021 02:44 PM                                              INDEX NO. 801397/2021E
NYSCEF DOC. NO. 1Case 1:21-cv-05633-LAK Document 1-3 Filed 06/29/21 Page 5 of 10NYSCEF: 01/29/2021
                                                                     RECEIVED




                      building and premises located at 825 Pelham Parkway, in the Town of Pelham,

                      County of Westchester, State of New York.

               6.     At all times hereinafter mentioned, the Defendants operated a certain business,

                      building and premises located at 825 Pelham Parkway, in the Town of Pelham,

                      County of Westchester, State of New York.

               7.     At all times hereinafter mentioned, the Defendants maintained a certain business,

                      building and premises located at 825 Pelham Parkway, in the Town of Pelham,

                      County of Westchester, State of New York.

               8.     At all times hereinafter mentioned, the Defendants managed a certain business,

                      building and premises located at 825 Pelham Parkway, in the Town of Pelham,

                      County of Westchester, State of New York.

               9.     At all times hereinafter mentioned, the Defendants controlled a certain business,

                      building and premises located at 825 Pelham Parkway, in the Town of Pelham,

                      County of Westchester, State of New York.

               10.    At all times hereinafter mentioned, the Defendants leased a certain business,

                      building and premises located at 825 Pelham Parkway, in the Town of Pelham,

                      County of Westchester, State of New York.

               11.    Upon information and belief that all times hereinafter mentioned, the Defendants,

                      their agents, servants and/or employees operated the aforesaid business and

                      premises.

               12.    Upon information and belief that all times hereinafter mentioned, the Defendants,

                      their agents, servants and/or employees maintained the aforesaid business and

                      premises.




                                                    4 of 9
FILED: BRONX COUNTY CLERK 01/29/2021 02:44 PM                                                INDEX NO. 801397/2021E
NYSCEF DOC. NO. 1Case 1:21-cv-05633-LAK Document 1-3 Filed 06/29/21 Page 6 of 10NYSCEF: 01/29/2021
                                                                     RECEIVED




               13.    Upon information and belief that all times hereinafter mentioned, the Defendants

                      their agents, servants and/or employees controlled the aforesaid business and

                      premises.

               14.    That at all times herein mentioned, and for some time prior thereto, the

                      Defendants, reserved to themselves, their servants, agents, employees and

                      contractors, the ownership, operation, maintenance, management and control of

                      the said business and premises and hired agents, servants, employees, contractors

                      and others to fulfill their obligations of ownership, operation, maintenance,

                      management and control of the subject business and premises.

               15.    That at all times herein mentioned, the aforementioned business and premises was

                      known as "“BJ’s Wholesale Club Pelham Manor”.

               16.    The Defendants, through themselves, their servants, agents and/or employees, had

                      a duty to use reasonable care and diligence in the ownership, management,

                      maintenance, and operation of the aforesaid business and premises.

               17.    The Defendants, by themselves, their servants, agents and/or employees, had a

                      duty to make and keep safe the aforesaid business and premises, for those persons

                      lawfully traversing upon said premises, including the Plaintiff, BARTOSZ

                      GORZKO.

               18.    That at all times herein mentioned, the plaintiff was lawfully inside the

                      aforementioned business and premises known as "“BJ’s Wholesale Club Pelham

                      Manor” located at 825 Pelham Parkway, in the Town of Pelham, County of

                      Westchester, State of New York.

               19.    On or about August 20, 2020, the Plaintiff, BARTOSZ GORZKO was lawfully




                                                     5 of 9
FILED: BRONX COUNTY CLERK 01/29/2021 02:44 PM                                                 INDEX NO. 801397/2021E
NYSCEF DOC. NO. 1Case 1:21-cv-05633-LAK Document 1-3 Filed 06/29/21 Page 7 of 10NYSCEF: 01/29/2021
                                                                     RECEIVED




                      traversing an aisle within the aforesaid premises when he was caused to trip and

                      fall due to an empty, unattended palette on the ground thereat.

               20.    On or about August 20, 2020, the Plaintiff, while traversing the aforesaid premises,

                      was caused to sustain severe and permanent injuries when he tripped and fell due

                      to the unsafe, dangerous and hazardous conditions existing within said premises.

               21.    The Plaintiff was caused to sustain severe and permanent injuries due to the

                      negligence of the Defendants.

               22.    The Defendants were negligent in allowing the aforesaid premises to become and

                      remain in an unsafe, dangerous and hazardous condition.

               23.    The accident occurred through the negligence of the Defendants, in that by their

                      servants, agents and/or employees, they failed to manage, operate and properly

                      maintain the aforesaid business and premises in a safe and diligent manner.

               24.    Upon information and belief, the Defendants had actual knowledge and notice of

                      the dangerous and hazardous conditions of the business and premises, or the same

                      existed for a sufficient length of time prior to the accident herein alleged that the

                      Defendants could have and should have had such knowledge and notice.

               25.    Upon information and belief, the Defendant had constructive knowledge and

                      notice of the dangerous and hazardous conditions of the business and premises, or

                      the same existed for a sufficient length of time prior to the accident herein alleged

                      that the Defendants could have and should have had such knowledge and notice.

               26.    The carelessness, recklessness and/or negligence of Defendants included causing,

                      creating, exacerbating and/or contributing to a dangerous condition; failing to

                      provide a safe environment; failing to warn plaintiff of a dangerous condition;




                                                      6 of 9
FILED: BRONX COUNTY CLERK 01/29/2021 02:44 PM                                                 INDEX NO. 801397/2021E
NYSCEF DOC. NO. 1Case 1:21-cv-05633-LAK Document 1-3 Filed 06/29/21 Page 8 of 10NYSCEF: 01/29/2021
                                                                     RECEIVED




                      failing to properly inspect the premises; failing to correct a dangerous condition,

                      despite having actual and/or constructive notice of it; and otherwise being careless,

                      reckless and/or negligent.

               27.    Additionally, Defendants, acting through their agents, servants and/or employees,

                      were guilty of several acts of negligence that proximately caused plaintiff’s trip, fall

                      and resulting injuries including, but not limited to:

                      1.      allowing the empty palette to be present on the premises;

                      2.      failing to adequately and timely inspect the premises, including the aisles of

                              the premises, upon information and belief, in accordance with Defendants'

                              own standards and regulations;

                      3.      failing to properly remove the empty palette at a time when Defendants

                              knew the premises, and the aisles located thereon, were hazardous;

                      4.      allowing the empty palette to remain in the aisle located on the premises for

                              such a length of time as it would have been discovered and removed by an

                              entity exercising ordinary care; and

                      5.      creating and/or exacerbating the conditions that caused plaintiff to trip and

                              fall.

               28.    As a direct and proximate result of Defendants' negligence, plaintiff suffered

                      severe, permanent and disabling physical injuries. That by reason of the above

                      injuries, he was rendered sick, sore, lame, and disabled, was and will be

                      incapacitated for a long time to come, has been informed and believes that certain

                      of his injuries are permanent in their nature, was unable to attend to his usual

                      duties for a considerable time, required surgery and other medical aid and




                                                      7 of 9
FILED: BRONX COUNTY CLERK 01/29/2021 02:44 PM                                                  INDEX NO. 801397/2021E
NYSCEF DOC. NO. 1Case 1:21-cv-05633-LAK Document 1-3 Filed 06/29/21 Page 9 of 10NYSCEF: 01/29/2021
                                                                     RECEIVED




                         attention, suffered grievous physical pain and mental anguish and will continue to

                         suffer pain for a considerably time to come.

                 29.     By reason of the aforesaid, plaintiff is unable to perform his normal and customary

                         duties as well as his usual recreation and leisure activities.

                 30.     The fall and resulting injuries described above occurred solely as a result of the

                         carelessness, recklessness and/or negligence Defendants, their servants, agents

                         and/or employees, without any fault attributable to plaintiff.

                 31.     The limitations on liability set forth in CPLR Article 16 do not apply herein as one

                         or more of the exemptions in CPLR § 1602 applies.

                 32.     That by reason of the foregoing, the Plaintiff has been damaged in a sum that

                         exceeds the jurisdictional limits of all lower courts which would otherwise have

                         jurisdiction.

                 WHEREFORE, the Plaintiff, BARTOSZ GORZKO demands judgment against the

          Defendants in a sum that exceeds the jurisdictional limits of all lower courts which would

          otherwise have jurisdiction, together with the costs and disbursements of this action.


          Dated: South Ozone Park, New York
                 January 28, 2021

                                                         Signature (Rule 130-1.1-a)


                                                         __________________________________________
                                                         Irwin D. Abraham, Esq.
                                                         Abraham and Abraham
                                                         Attorneys and Counselors at Law, LLC
                                                         Attorneys for Plaintiff
                                                         130-22 Rockaway Blvd.
                                                         South Ozone Park, New York 11420
                                                         (718) 848-3165




                                                         8 of 9
FILED: BRONX COUNTY CLERK 01/29/2021 02:44 PM                                                    INDEX NO. 801397/2021E
NYSCEF DOC. NO. 1Case 1:21-cv-05633-LAK Document 1-3 Filed 06/29/21 Page 10 of 10
                                                                      RECEIVED  NYSCEF: 01/29/2021




          STATE OF NEW YORK )
                            :ss
          COUNTY OF QUEENS )



          I, the undersigned, an attorney admitted to practice in the courts of New York State, state that I

          am Irwin D. Abraham, Esq.

          the attorney(s) of records for the Plaintiff     in the within action;

          I have read the foregoing COMPLAINT

          and know the contents thereof; the same is true to my own knowledge, except as to the matters

          therein alleged to be on information and belief, and as to those matters, I believe it to be true.

          The reason this verification is made by me and not by the Plaintiff is that the Plaintiff is not now

          readily available within the County of Queens where deponent has his office.

          The grounds of my belief as to all matters not stated upon my own knowledge are as follows:

          Written communications of the Plaintiff, telephone and personal interviews, photos,

          conversations and documents relating to the cause of action herein which are in your deponent’s

          possession. (Note: substitute “Defendant” for “Plaintiff” or plural, if applicable.)



          I affirm the foregoing statements are true, under the penalties of perjury.



          Dated: 1/29/2021                                       _______________________________
                                                                    Irwin D. Abraham, Esq.




                                                         9 of 9
